{¶ 40} I concur in the majority's analysis and disposition of Appellant's first and third assignments of error.
 {¶ 41} I would not find Appellant's second assignment of error to be moot. I believe resolution of this assignment of error should precede the resolution of the first assignment. I find no abuse of discretion in the trial court's striking Appellant's Amended Complaint nor error in its denial of Appellant's summary judgment motion. Accordingly, I join the majority's decision to affirm the trial court's judgment. *Page 14 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Richland County Court of Common Pleas is affirmed. Costs assessed to appellant. *Page 1